DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17-18, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (U.S. PGPub No. 2019/0204972) in view of Han et al (U.S. PGPub No. 2018/0190723).
Regarding claim 1, Shin teaches a touch substrate (Fig 1), applicable to an array driving structure (100), the array driving structure comprising: a first signal line (GL) extending in a first direction (horizontal) and a second signal line (DL) extending in a second direction (vertical) intersecting with the first direction; a touch electrode structure (TB), configured to be stacked with the array driving structure (para 0046-0048).
However, Shin fails to teach a first touch electrode, extending in a third direction, the third direction being different from both the first direction and the second direction; and a second 
Han teaches a first touch electrode (Fig 1, 101 (1011)), extending in a third direction (D3; para 0033), the third direction being different from both the first direction (D1) and the second direction (D2); and a second touch electrode (102 (1022), extending in a fourth direction (D4; para 0034), the second touch electrode being insulated from and intersecting the first touch electrode (Fig 1; para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array driving structure of Shin with first and second touch electrodes insulated from each other extending in third and fourth directions as taught by Han to reduce parasitic capacitance between the electrodes which causes a RC delay and a delay in transmitting a touch sensing signal (see Han para 0011 and 0013). 
Regarding claim 2, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the fourth direction (Fig 1, D4) is different from both the first direction (D1) and the second direction (D2).
Regarding claim 3, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein a maximum length of the first touch electrode in the first direction is substantially equal to a maximum length of the second touch electrode in the first direction, or a maximum length of the first touch electrode in the second direction is substantially equal to a maximum length of the second touch electrode in the second direction (Fig 1; para 0032-0034).
Regarding claim 4, Shin and Han teaches all of the elements of the claimed invention as stated above.

Regarding claim 5, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the touch substrate comprises a plurality of first touch electrodes; each of the plurality of first touch electrodes comprises the grid pattern, and a first gap is between two adjacent ones of the plurality of first touch electrodes and is configured to insulate the two adjacent ones of the plurality of first touch electrodes from each other (para 0032).
Regarding claim 6, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein both the first grid line and the second grid line are made from a transparent conductive material or a metallic material (para 0058).
Regarding claim 7, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the second touch electrode (Fig 1, 102) comprises a plurality of electrode blocks and a plurality of connection portions (912); the plurality of electrode blocks and the plurality of connection portions are alternately distributed in the fourth direction, the plurality of electrode blocks are arranged in a same layer as the first touch electrode, and the plurality of connection portions are arranged in a different layer from the first touch electrode and are electrically connected with two adjacent ones of the plurality of electrode blocks, so that 
Regarding claim 8, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the touch substrate comprises a plurality of second touch electrodes, the plurality of second touch electrodes are arranged in a different layer from the first touch electrode, a second gap is between the plurality of second touch electrodes and is configured to insulate the plurality of second touch electrodes from one another (Fig 1).
Regarding claim 9, Shin and Han teaches all of the elements of the claimed invention as stated above.
Shin further teaches wherein the array driving structure is a display array structure (Fig 1, 110) comprising a pixel array (P), and the pixel array comprises a plurality of {10388/008752-USO/02502163.1 }4Attorney Docket Number: 10388/008752-USO sub-pixels (P) arranged in an array; and the touch electrode structure (TB) and the display array structure are arranged on a base substrate; an orthographic projection of the first grid line on the base substrate, an orthographic projection of the second grid line on the base substrate, and an orthographic projection of each of the plurality of electrode blocks on the base substrate all overlap with an orthographic projection of at least one of the plurality of sub-pixels on the base substrate (Fig 1).
Regarding claim 10, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein: the pixel array comprises a black matrix that defines the plurality of sub-pixels arranged in the array; the first grid line and the second grid line each comprises a first sawtooth edge, and each of the plurality of electrode blocks comprises a second sawtooth edge; a planar shape of the first sawtooth edge is complementary to a planar shape of the second sawtooth edge, and an orthographic projection of the first sawtooth edge 
Regarding claim 11, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein a third gap is between the first sawtooth edge and the second sawtooth edge, so that each of the plurality of electrode blocks is insulated from both the first grid line and the second grid line of the first touch electrode (para 0032).
Regarding claim 12, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein: the touch substrate comprises a plurality of first touch electrodes; and each of the plurality of first touch electrodes comprises the grid pattern, and a first gap is between two adjacent ones of the plurality of first touch electrodes and is configured to insulate the two adjacent ones of the plurality of first touch electrodes from each other; the second touch electrode comprises a plurality of electrode blocks and a plurality of connection portions; and the plurality of electrode blocks and the plurality of connection portions are alternately distributed in the fourth direction, the plurality of electrode blocks are arranged in a same layer as the first touch electrode, and the plurality of connection portions are arranged in {10388/008752-USO/02502163.1 }5Attorney Docket Number: 10388/008752-USO a different layer from the first touch electrode and are electrically connected with two adjacent ones of the plurality of electrode blocks, so that the plurality of electrode blocks are electrically connected with one another through the plurality of connection portions; the array driving structure is a display array structure comprising a pixel array, and the pixel array comprises a plurality of sub-pixels arranged in an array; the touch electrode structure and the display array structure are arranged on the base substrate; a planar shape of a first sawtooth edge is complementary to a planar shape of a second sawtooth edge; an orthographic projection of the first grid line on the base substrate, an orthographic projection of the second grid line on the base substrate, and an orthographic projection of each of the plurality of electrode blocks on the 
Regarding claim 13, Shin and Han teaches all of the elements of the claimed invention as stated above.
Shin further teaches a display panel (Fig 1, 110), comprising the touch substrate according to wherein the array driving structure is a display array structure comprising a pixel array (P) wherein the display panel is an in-cell liquid crystal display panel (para 0042), and the liquid crystal display panel comprises a first substrate and a second substrate opposite to each other, the touch electrode structure is located on a side of the first substrate facing towards the second substrate, and the array driving structure is located on a side of the second substrate facing towards the first substrate (Fig 1). 
Regarding claim 15, Shin and Han teaches all of the elements of the claimed invention as stated above.
Shin further teaches wherein the first touch electrode and the second touch electrode are further configured as common electrodes (para 0047) of the liquid crystal display panel and wherein the first signal line is a gate line (GL) for the pixel array, and the second signal line is a data line (DL) for the pixel array.
Regarding claim 17, Shin teaches a manufacturing method of a touch substrate (Fig 1), the touch substrate being applicable to an array driving structure (100), and the array driving 
However, Shin fails to teach the forming the touch electrode structure comprises: forming a first touch electrode, wherein the first touch electrode extends in a third direction, and the third direction is different from both the first direction and the second direction; and forming a second touch electrode, wherein the second touch electrode extends in a fourth direction, and the second touch electrode is insulated from and intersects the first touch electrode.
Han teaches the forming the touch electrode structure comprises: forming a first touch electrode (Fig 1, 101 (1011)), wherein the first touch electrode extends in a third direction (D3; para 0033), and the third direction (D3) is different from both the first direction (D1) and the second direction (D2); and forming a second touch electrode (102 (1022)), wherein the second touch electrode extends in a fourth direction (D4; para 0034), and the second touch electrode is insulated from and intersects the first touch electrode (Fig 1; para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array driving structure of Shin with first and second touch electrodes insulated from each other extending in third and fourth directions as taught by Han to reduce parasitic capacitance between the electrodes which causes a RC delay and a delay in transmitting a touch sensing signal (see Han para 0011 and 0013). 
Regarding claim 18, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the fourth direction (Fig 1, D4) is different from both the first direction (D1) and the second direction (D2), wherein the first touch (Fig 1, 101) electrode comprises a grid pattern, the grid pattern comprises a first grid line (1011) extending in a fifth 
Regarding claim 20, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the touch substrate comprises a plurality of first touch electrodes; each of the plurality of first touch electrodes comprises the grid pattern, and a first gap is between two adjacent ones of the plurality of first touch electrodes and is configured to insulate the two adjacent ones of the plurality of first touch electrodes from each other (para 0032).
Regarding claim 21, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the forming the second touch electrode (Fig 1, 102) comprises: forming a plurality of electrode blocks and a plurality of connection portions (912); wherein the plurality of electrode blocks and the plurality of connection portions are alternately distributed in the fourth direction; and the plurality of electrode blocks and the first touch electrode are formed by performing a single patterning process on a same film layer, and each of the plurality of connection portions is arranged in a different layer from the first touch electrode and is electrically connected with two adjacent ones of the plurality of electrode blocks, so that the plurality of electrode blocks are electrically connected with one another through the plurality of connection portions (para 0035-0038).
Regarding claim 22, Shin and Han teaches all of the elements of the claimed invention as stated above.
Han further teaches wherein the touch substrate comprises a plurality of second touch electrodes, the plurality of second touch electrodes are arranged in a different layer from the 
Regarding claim 24, Shin and Han teaches all of the elements of the claimed invention as stated above.
Shin further teaches providing the array driving structure (Fig 1, 100); and forming the touch electrode (TB) structure on the array driving structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                            
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                            3/12/2022